Citation Nr: 9927021	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-06 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for herniated disc L5-S1, 
right side, currently evaluated as 40 percent disabling.  

.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

This veteran served from August 1983 to June 1989.  


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1996 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein a rating of 20 percent was 
increased to 40 percent, effective as of October 26, 1995, 
the date of receipt by VA of the veteran's application for 
increased compensation.  She was advised of this decision on 
January 22, 1996.  In June 1996, she and her representative 
requested that her claim be "reopened"; in April 1997, the RO 
continued the 40 percent rating that was in effect.


REMAND

The Board requests, in part, that the veteran be accorded a 
special VA examination in order to determine whether the 
symptoms associated with her service-connected, right side 
herniated disc L5-S1 include neurologic involvement, and if 
so, to what extent.  A review of the record shows that 
October 1996 and February 1998 orthopedic examinations fail 
to address the extent to which there are neurological 
components to this disability.  The Board is accordingly of 
the opinion that another examination should be scheduled, and 
that the RO take all steps to ensure that she is properly 
notified thereof.

This claim is therefore REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded her treatment since October 1995 
for her low back disability.

2.  Following receipt of all such names 
and addresses, and duly executed 
authorization for the release of private 
records if necessary, the RO should 
request that all health care providers 
identified by the veteran 

furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded her for her low back disability.

3.  The RO should accord the veteran a 
special VA neurological examination, in 
order to ascertain if there are 
neurologic components to her service-
connected right side, herniated disc L5-
S1 disorder and, if so, the nature and 
severity thereof.  All tests indicated, 
to include all appropriate diagnostic and 
clinical studies, should be accomplished 
at this time.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, comprehensive, and 
legible manner on the examination report.  
The veteran's claims folder is to be made 
available to the examiner prior to this 
examination, for his or her review and 
referral.

4.  The RO should advise the veteran and 
her representative that additional 
evidence in support of the veteran's 
claim may be submitted while the 
veteran's claim is in Remand status.  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should also advise the 
veteran that failure to report for a 
scheduled examination, without good cause 
shown, may result in adverse action, to 
include denial of her claim; see 
38 C.F.R. § 3.655 (1998).

5.  All correspondence generated by VA at 
the regional level with regard to 
ascertaining the veteran's current 
address and the scheduling of this 
examination should be associated with her 
claims folder by the RO.


6.  Following completion of the above, 
the RO should review the veteran's claim, 
and determine whether an increased rating 
can now be granted.  If the decision 
remains adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further review, as 
warranted.

The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional medical 
evidence.  No inferences, to include the ultimate disposition 
of this case, should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).











